DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

      J. VANCE BRINKERHOFF and VANESSA BRINKERHOFF,
                        Appellants,

                                     v.

          FEDERAL NATIONAL MORTGAGE ASSOCIATION,
                         Appellee.

                               No. 4D17-2079

                              [October 5, 2017]

   Appeal of non-final order from the Circuit Court for the Nineteenth
Judicial Circuit, Indian River County; Paul B. Kanarek, Judge; L.T. Case
No. 2015CA000105.

  C. Douglas Vitunac of Collins, Brown, Barkett, Garavaglia & Lawn,
Chartered, Vero Beach, for appellant.

  Charles P. Gufford of McCalla Raymer Liebert Pierce, LLC, Orlando, for
appellee.

PER CURIAM.

   Affirmed.

MAY, CONNER and FORST, JJ., concur.


                          *           *           *

   Not final until disposition of timely filed motion for rehearing.